Exhibit 10.32

SEPARATION AND RELEASE OF CLAIMS AGREEMENT

This Separation and Release of Claims Agreement ("Agreement") documents the
agreement between you, Gerard J. Michel, and NPS Pharmaceuticals, Inc., its
subsidiaries and affiliates ("NPS" or "the Company") concerning the termination
of your status as an employee of the Company effective the close of business on
November 19, 2007.

RECITALS

You have been employed by NPS through and including the Separation Date, as
defined below.

You and NPS have entered into a number of agreements governing your employment
and severance of that employment including, but not limited to:

Employee Agreement Concerning Invention Assignment, Non-Disclosure and
Non-Competition ("Non-Disclosure and Non- Competition Agreement"), a copy of
which is attached as Exhibit A.

Agreement Providing Specified Benefits Following Termination of Employment
Incident to Merger, Acquisition or Other Change of Control or Some Other
Strategic Corporate Event ("Termination Agreement"), a copy of which is attached
as Exhibit B.

Your employment has been terminated and NPS has concluded that you are entitled
to receive the Severance Benefits provided in paragraph 2 of the Termination
Agreement.

Based on the foregoing Recitals, and on the mutual covenants contained herein,
you and NPS agree as follows:

Separation Date.   Your status as an employee with NPS is terminated effective
the close of business on November 19, 2007 (the "Separation Date").

Effective Date. This Agreement is effective on the eighth (8th) day following
your signing this Agreement, provided that you do not revoke your execution of
this Agreement as provided in paragraph 24 below.

Severance and Benefits.   The severance and benefits to which you are entitled
as of the Separation Date are as follows:

3.1 Severance Pay.    The Duration of Severance Period under said Termination
Agreement is 24 months. All payments provided for in this Agreement will be
subject to the usual deductions, including required withholding taxes and
deduction for any outstanding advances. In accordance with the Termination
Agreement, the Company will pay to you $615,356 (Gross) as follows:

--------------------------------------------------------------------------------

$450,000 to be paid upon the expiration of the Consideration Period (defined in
paragraph 22 of this agreement); and



The remaining $165,356 to be paid six months following your Separtion Date (May
19, 2008)

3.2 Insurance.   You, your spouse and eligible family members, will continue to
receive medical and/or dental coverage in accordance with paragraph 2.2 of the
Termination Agreement and in accordance with the provisions of COBRA.

3.3 Stock Options.   Effective on the first day after the Separation Date, as
provided for under paragraph 2.3 of the Termination Agreement, your outstanding
stock options will receive accelerated vesting and continued exercisability for
the longer of (i) 24 months (the Duration of the Severance Period), from the
Separation Date (as shown on the Grant Status Report attached hereto as Exhibit
C), or (ii) such other period as you may be entitled to under any stock option
plan or grant or retirement plan. Following your Separation Date, and after any
applicable accelerated vesting, all unvested options will immediately expire.

3.4 Restructuring Incentive.   Additionally, you may be entitled to receive
benefits under the Executive Team 2007 Restructuring Incentive Target Program,
if the Board of Directors determines that the goals under that Program have been
achieved pursuant to the terms of that Program.

Confidential Information.   You are reminded of the terms of the Non-Disclosure
and Non-Competition Agreement which you signed as part of the terms of your
employment with the Company and will continue in effect after the Separation
Date. Under that agreement, you are required to protect and not disclose any
information regarding the Company's proprietary intellectual property, its
financial condition, terms of its business relations, and all other Confidential
Information as defined in that agreement.

Property.   It is understood that anything produced by you as an employee of the
Company is the property of the Company. You are obligated to leave with or
return to the Company any such documents whether tangible property or in
electronic form belonging to the Company including, but not limited to,
documents or tangible property which may contain or reflect confidential
information or trade secrets of the Company. Such confidential information and
trade secrets may include scientific data, proprietary ideas, financial
information, knowledge of specific business dealings or practices, or other
matters which the Company attempts to maintain as confidential in the course of
its business. By your signature below, you certify to the Company that you have
returned all property of the Company.

401(k) Plan

.   You are a participant in the Company's 401(k) Plan, and will receive a
packet from Mass Mutual Retirement Services approximately thirty days after
separation. This packet will contain information about your options in regards
to your account.

2

--------------------------------------------------------------------------------



Some of the options include rolling the funds over to an IRA or your new
employer's plan, or you may leave the funds with the NPS plan, provided the
account balance is greater than $5,000.

Section 125 Cafeteria Plan.   If you have elected to participate in the
Company's Section 125 Cafeteria Plan, you may recover any outstanding balance by
submitting a claim form within 90 days of your Separation Date. Claims can only
be submitted for services incurred during your participation in the plan.
Specific COBRA information will be mailed to your home.

Life Insurance.   The Company currently is the owner of a group term life
insurance policy that may include you, and which may be converted to an
individual policy (with certain limitations). A conversion form may be obtained
from the insurance carrier with your benefits information. Any supplemental life
insurance may also be converted to an individual policy within 31 days of your
Separation Date.

Personal Time Off (PTO).   PTO will continue to accrue through the Separation
Date and you will be paid in cash for all unused PTO.

Short- and Long-Term Disability Insurance.   All Company arrangements for
payment, either direct or through insurance, for short-term disability and
long-term disability, will cease on the Separation Date.

Severability.   If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law, public policy or may
subject you to the payment of additional tax under Section 409A, all other
conditions and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to either
party. Upon such determination that any term or other provision is invalid,
illegal, incapable of being enforced or may subject you to the payment of
additional tax under Section 409A, the parties shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in an acceptable manner to the end that the transactions
contemplated hereby are fulfilled to the fullest extent possible and, to the
extent applicable, then do not constitute nonqualified deferred compensation
subject to the requirements of Section 409A or satisfy such requirements. NPS
has advised you to seek your own business and legal advice concerning the terms
hereof.

Release.   As a material inducement to NPS to enter into this Agreement and in
consideration for the payment of the amount set forth in this Agreement, you,
for yourself and for all persons claiming by, thorough, or under you, hereby
absolutely, irrevocably, completely and unconditionally release and discharge
NPS and each of NPS's subsidiaries, affiliates, successors, assigns, agents,
directors, officers, employees, representatives, attorneys and all persons
acting by, through, under or in concert with any of them ("Releasees") of and
from:

Any and all claims, demands, charges, grievances, damages, debts, liabilities,
accounts, costs, attorney's fees, expenses, liens, future rights, and causes of
action of every kind and nature whatsoever based on or in any way arising out of
events or omissions occurring prior to the effective date of this Agreement
("Claims"). The Claims

3

--------------------------------------------------------------------------------



from which you are releasing Releasees herein include, without limitation,
breach of implied or express contract, breach of implied covenant of good faith
and fair dealing, libel, slander, wrongful discharge or termination, infliction
of emotional distress, discrimination and other claims under the Age
Discrimination in Employment Act, the Older Workers Benefit Protection Act,
Title VII of the Civil Rights Act of 1964, the Fair Labor Standards Act, the
Americans With Disabilities Act, the Utah Antidiscrimination Act, the New Jersey
Law Against Discrimination, the Worker Adjustment and Retraining Notification
Act (WARN Act), the Employee Retirement Income Security Act (ERISA), and all
other laws prohibiting age, race, religion, sex, national origin, color,
disability and other forms of discrimination, claims growing out of any legal
restrictions on NPS's right to terminate its employees, and all other claims
arising in any way out of your employment relationship with NPS or the
termination of that relationship, whether now known or unknown, suspected or
unsuspected, including future rights, based upon or in any way arising out of
events or omissions occurring prior to the effective date of this Agreement.

You specifically waive any and all claims for back pay, front pay, or any other
form of compensation, except as set forth herein.

You hereby waive any right to recover damages, costs, attorneys' fees, and any
other relief in any proceeding or action brought against NPS by any other party,
including without limitation the Equal Employment Opportunity Commission, the
Utah Antidiscrimination and Labor Division, the New Jersey Division of Civil
Rights, or other administrative agency asserting any claim, charge, demand,
grievance, or cause of action related to your employment relationship with NPS
or the termination of that relationship.

You are not waiving your rights, if any, to unemployment insurance benefits or
workers' compensation benefits, nor do you waive any rights to indemnification
under the Indemnity Agreement, attached as Exhibit D, and any other similar
limitations with respect to any additional claims or litigations. You further do
not waive any rights you may have under the terms of NPS's pension or other NPS
employee benefit plans. You also do not waive any claims or rights under the Age
Discrimination in Employment Act which may arise from events occurring after the
date of this Agreement.

No Right to Reinstatement.   You understand and agree that, in return for the
consideration described herein, you will not be eligible for future employment
with the Company and that, should you apply for employment, the Company shall
have no obligation to consider you for any position.

Nondisparagement.   You agree that you will not disparage the Company or any of
its directors, officers or employees in any manner harmful to the Company's
business or business reputation. You further agree that as of the Separation
Date, you shall not represent yourself or hold yourself out as a current
employee or officer of the Company, or as holding any other current position
with the Company other than as a consultant. Company agrees that it will not
disparage you in any manner harmful to your reputation, provided that Company
shall not be precluded from confirming to others your separation from the
Company. This paragraph will not

4

--------------------------------------------------------------------------------



prevent you or the Company from describing your separation if required in
connection with compliance filings or administrative or judicial proceedings.

References.   The Company will provide you with a letter of reference that will
include the starting and ending dates of your employment with the Company and an
explanation of the position that you held with the Company.

Nonparticipation in Legal or Administrative Proceedings.   You covenant that you
will not file, nor voluntarily participate or assist in the prosecution of any
legal or administration proceedings against the Company or any related entities
and their respective directors, officers and employees, provided that nothing in
this paragraph shall prevent your participation in any such proceeding in
compliance with a summons that requires such participation. You further agreed
to assist and cooperate with the Company in any legal or administrative
proceedings brought by or against the Company by any third party (including
former employees of the Company) that related to matters during your employment
with the Company.

Consequences of Violation of this Agreement.   If you breach any of the terms of
this Agreement, then you may be required to return your Severance Pay. You may
also be required to pay for all costs incurred by the Company and/or any of the
Releasees as a result of your breach of this Agreement, including reasonable
attorneys' fees.

Knowing and Voluntary Agreement.   Each party hereto represents, declares, and
agrees that he or it voluntarily accepts the provisions of this Agreement for
the purposes of making a full and final compromise, adjustment and settlement of
all claims herein described. You have been advised to consult an attorney and
you understand the effect of signing this Agreement.

Entire Agreement.   This Agreement, when executed, contains the entire agreement
between the parties and there are no other understandings or agreements, written
or oral, between them on the subject except as expressly stated herein. The
Recitals are an integral part of this Agreement. This Agreement fully supersedes
and replaces any and all prior agreements or understandings, if any, on any
matter that is addressed in this Agreement, with the exception that we agree
that the Non-Disclosure and Non-Competition Agreement remains in effect in
accordance with its terms. This Agreement cannot be amended or modified except
by a written document signed by both parties to this Agreement.

Additional Consideration.   You acknowledge that the severance benefits provided
to you pursuant to this Agreement are in addition to any sums or payments to
which you would be entitled without signing this Agreement.

Provisions Severable.   The provisions of this Agreement are severable. Should
any provision of this Agreement be void, voidable, or unenforceable under any
applicable law, such provision will not affect or invalidate any other provision
of this Agreement.

Review and Revocation Periods.   You acknowledge and understands that you are
legally entitled to, and have been offered, a period of twenty-one (21) days
(the "Consideration

5

--------------------------------------------------------------------------------



Period") to consider the waivers and releases made by you in this Agreement
before signing it. You further acknowledge that either the full Consideration
Period has lapsed or that you have been offered such Consideration Period but
has elected to waive and forego all of the applicable days which have not yet
lapsed in such Consideration Period. This Agreement shall not become effective
until seven (7) calendar days after the date of execution by you (the
"Revocation Period"). The close of business on that seventh day shall mark the
expiration of the Revocation Period. During the Revocation Period, you may
revoke this Agreement by notifying the Company in writing. Upon expiration of
the Revocation Period, you acknowledge that this Agreement becomes final and
binding. You also acknowledge that you have had an adequate amount of time in
which to consult with any person with respect to the contents of this Agreement
prior to signing.

Confidential Treatment.   You and NPS agree that the terms of this Agreement are
confidential and will not be disclosed to others except as required by law or as
necessary to implement the terms hereof.

Governing Law.   This Agreement will be construed, enforced and governed in all
respects by the laws of the State of New Jersey and applicable federal law. Any
legal action regarding this Agreement may be initiated or maintained only in a
state or federal court in New Jersey.

 

 

_____________________________
Gerard J. Michel

Date: _______________________

 

NPS Pharmaceuticals, Inc.

 

By: _____________________________
Andrew Rackear
Its: Senior Vice President, Legal Affairs
and General Counsel

Date: _______________________

6

--------------------------------------------------------------------------------

Exhibit A
to the
SEPARATION AGREEMENT
between
Gerard J. Michel
and
NPS Pharmaceuticals, Inc.

--------------------------------------------------------------------------------

 

 

Non-Disclosure and Non-Competition Agreement

 

 

 

--------------------------------------------------------------------------------

Exhibit B
to the
SEPARATION AGREEMENT
between
Gerard J. Michel
and
NPS Pharmaceuticals, Inc.

--------------------------------------------------------------------------------

 

 

Termination Agreement

 

 

 

--------------------------------------------------------------------------------

Exhibit C
to the
SEPARATION AGREEMENT
between
Gerard J. Michel
and
NPS Pharmaceuticals, Inc.

--------------------------------------------------------------------------------

 

 

Grant Status Report
(reflects the 24 month acceleration)

 

 

 

--------------------------------------------------------------------------------

Exhibit D
to the
SEPARATION AGREEMENT
between
Gerard J. Michel
and
NPS Pharmaceuticals, Inc.

--------------------------------------------------------------------------------

 

 

Indemnity Agreement

 

 

 

--------------------------------------------------------------------------------

